Citation Nr: 0707834	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-03 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 18, 1985 rating decision that granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claim.

In March 2006, the Board denied service connection for sleep 
apnea, to include as due to exposure to Agent Orange, and 
noted the stay imposed by the Secretary of Veterans' Affairs 
for claims concerning an increased rating for tinnitus.  


FINDINGS OF FACT

1.  On December 18, 1985, the RO issued a rating decision 
that granted service connection for tinnitus and assigned a 
10 percent disability rating, effective from August 1, 1985; 
the veteran did not appeal that decision, and it became 
final.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran has failed to establish any kind of error of 
fact or law in the December 1985 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable mind could not differ, that 
the result would have been manifestly different but for the 
error.  




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Clear and unmistakable error in the December 1985 rating 
decision has not been established.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Initially, the Board notes that the VCAA is not applicable 
claims alleging CUE.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that an assertion of 
CUE is not a conventional claim.  Instead, a CUE claimant is 
collaterally attacking a previous, final decision.  Given the 
nature of a claim to revise an earlier, final RO decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since, as discussed 
below, the evaluation of such a claim is based upon the 
record as it was constituted at the time of the decision as 
to which revision is sought.  Moreover, the Court has held 
that "as a matter of law, the VCAA is inapplicable to CUE 
claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 
(2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to interpretation 
of law).

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  A final 
decision may, however, be reversed or amended where evidence 
establishes that it was the product of clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.105(a) (2006).  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  Id.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the following three-prong test is used:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time was incorrectly applied; (2) the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Russell v. Principi, 3 Vet. App. 310, 313-
4 (1992).  

Service connection for tinnitus was initially established by 
a December 18, 1985 RO rating decision.  In that decision, 
the RO assigned a 10 percent disability evaluation, effective 
from August 1, 1985, under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  The record reflects the veteran was notified of that 
decision the same month and did not submit a notice of 
disagreement as to the prior determination.  Therefore, the 
December 18, 1985 rating decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  

In February 2003, the veteran's representative raised a claim 
for separate ratings for tinnitus of each ear, stating that 
Diagnostic Code 6260 required separate 10 percent ratings for 
each ear.  The representative then stated, "Please institute 
a corrected rating decision with effective date as the same 
original one."

The veteran maintains that the Rating Schedule in effect at 
the time of the December 1985 rating decision did not mandate 
a combined evaluation for tinnitus affecting both ears, and 
that Diagnostic Code 6260 allows for a 10 percent evaluation 
for each ear.  In an April 2003 rating action, the RO denied 
the veteran's claim, noting that, under Diagnostic Code 6260, 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear; as a consequence, it was 
found that there was no clear and unmistakable error in the 
December 1985 rating decision.  The veteran appealed that 
decision to the Board.

Under Diagnostic Code 6260, in effect prior to June 10, 1999, 
a maximum 10 percent rating was assigned for tinnitus that 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Although the law is clear that a determination that 
there was CUE in a previous decision must be made based upon 
the record and law that existed at the time of the prior 
adjudication, the Board notes that the rating criteria for 
tinnitus have been amended twice.  From June 10, 1999, to 
June 12, 2003, Diagnostic Code 6260 provided that, if 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  As of June 13, 2003, Diagnostic 
Code 6260 provides that a 10 percent evaluation is warranted 
for tinnitus which is recurrent.  Note 2 states that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear or both ears, or in the 
head.  See also VAOPGCPREC 2-2003 (May 22, 2003).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.   

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 
6260.  As such, the Board finds that clear and unmistakable 
error in the December 1985 rating decision has not been 
established.  Essentially, the veteran has failed to 
establish any kind of error of fact or law in the December 
1985 rating decision, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Therefore, the 
veteran's claim must be denied. 


ORDER

The December 1985 rating decision which granted service 
connection for tinnitus and assigned a 10 percent evaluation 
was not based upon clear and unmistakable error in failing to 
assign a separate 10 percent rating for tinnitus claimed as 
present in each ear; thus, the claim for that benefit is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


